Title: 7th.
From: Adams, John Quincy
To: 


       Dined at the Marquis de la Fayettes. The Chevalier de la Luzerne dined there has been in the Country for some Months past. M: de Camaran a young french gentleman who went to America with the Marquis the last time was asked by Mrs. B. what part of America he liked best. He did not know from what part she was, and answered Boston. “I never was there” said Mrs. B. The Gentleman was embarass’d when he found she was a Philadelphian; but she added j’aime beaucoup mieux l’Europe que l’Amerique. Mrs. B. is handsome, about 20 years of age, and her husband is supposed to be, and lives as if he was, very rich; so it is not very astonishing that she prefers Europe to her own Country.
      